COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-16-00383-CV
Style:                   In re International Agencies Co., Ltd., Relator
Date motion filed*:      June 20, 2016
Type of motion:          Opposed First Motion to Extend Time for the Filing of Reply to Real
                         Parties in Interest, Winnie Stacey Al Wazzan and Jon Malone’s
                         Responses to Writ of Mandamus
Party filing motion:     Relator International Agencies Co., Ltd.
Document to be filed:    Reply to Responses to Petition

Is appeal accelerated?      Yes (original proceeding).

If motion to extend time:
       Original due date:                 N/A
       Number of extensions granted:           0        Current Due Date: N/A
       Date Requested:                    June 29, 2016

Ordered that motion is:
            Granted
                    If document is to be filed, document due: June 29, 2016.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________

Judge’s signature: _/s/ Laura Carter Higley
                    Acting

Date: June 21, 2016




November 7, 2008 Revision